       Case 6:19-cv-01118-EFM-ADM Document 14 Filed 06/21/19 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

DAIRYLAND INSURANCE COMPANY,

                 Plaintiff,

-vs-

GEISER PAZ, DONILDA MARIBEL
GUTIERREZ PORTILLO, et al:

                 Defendants,

AND                                                Case No. 6:19-cv-01118-EFM-ADM

GEISER PAZ, individually, and on behalf of
S.Y.P.G., a minor, as father, legal guardian and
next best friend and DONILDA MARIBEL
GUTIERREZ PORTILLO,

                 Third Party Plaintiffs,

-vs-

HAZEL BARRAGAN,

                 Third Party Defendant,


                                     RETURN ON SERVICE

       Plaintiff, by and through counsel of record, Bradley A. Pistotnik and J. Corey Sucher of

Brad Pistotnik Law, P.A. and provides the Court with notice that Plaintiff has served upon Third

Party Defendant, Hazel Barragan, the Summons and Third-Party Complaint by certified mail on

June 14, 2019.
     Case 6:19-cv-01118-EFM-ADM Document 14 Filed 06/21/19 Page 2 of 2



           • Complete items 1, 2, and 3.
           • Print your name and address on the reverse                                                                              0   Agent
              so that we can return the card to you.                                                                                 0   Addressee
                                                                                                                               C . Date of Delivery
           • Attach this car~ to the back of the mailpiece,
              or on the front 1f space permits.                                                                                  &-111 -1CJ '
           1. Article Addressed to:                                                D. Is delivery address different    item 1?       0   Yes           :
                                                                                      If YES, enter delivery address below:          0   No            I
           /--14'Ze1 &~,...~~(')                                                                                                                       I

           7 qo D' l.qa a.... Ap~ .. II
           Good Ian a) l.l~sa..s <e '7t"J J.
                                                                                 3. Service Type                          0 Priority Mall Express®
                                                                                 0 Adult Signature                        D Registered Mall" '
                II lllllllllll Ill11111 1111111111111111111111 111               D Adult Signature Restricted Delivery
                                                                                 D Certified Mall®
                                                                                                                          D Rllj11slered Mall Restricted '
                                                                                                                             Delivery
                   9590 9402 4598 8278 0739 99                                   D Certified Mall Restricted Delivery      D Return Receipt for
                                                                                                                             Merchandise
         -;;-:;-;:;;;:;;:-M:;;:::;.:=--;:;:::::=;==---:----:----:-,..--,:------1 D Collect on Delivery
           2. Article Number (Transfer from seNice label)                        D Collect on Delivery Restricted Delivery D Signature Confirmation™
                                                                                 D Insured Mall                            0 Signature Confirmation  /
                                                                                 D Insured Mall Restricted Delivery          Restricted Delivery     1
                                                                                   (over$500
           PS Form     3811, July 2015 PSN 7530-02-000-9053                                                              Domestic Return Receipt




                                                                    Respectfully submitted,

                                                                    BRAD PISTOTNIK LAW, P.A.

                                                                    ls/Bradley A. Pistotnik
                                                                    Bradley A. Pistotnik, # 10626
                                                                     10111 E. 21 st Street, Suite 204
                                                                    Wichita, Kansas 67206
                                                                     316-684-4400/Fax: 316-684-4405
                                                                     brad@bradpistotniklaw.com

                                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing document was filed with the Clerk
of Court using the CM/ECF system, thereby giving notice to all counsel of record on this 21st day
of June, 2019.



                                                                      ls/Bradley A. Pistotnik
                                                                      Bradley A. Pistotnik, # 10626




                                                                             2
